Citation Nr: 0620108	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant's countable annual income is excessive 
for the receipt of death pension benefits based on her 
application received in April 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946, and from December 1947 to January 1950.  He died in 
March 2004.  The appellant is his widow.

By letter dated in May 2004, the Regional Office (RO) denied 
the appellant's claim for death pension benefits on the basis 
that her income was excessive for the receipt of such 
benefits.  The appellant filed a timely appeal to the Board 
of Veterans' Appeals (Board).


FINDINGS OF FACT

The appellant's countable annual income exceeds the annual 
income limit of $8,322, effective December 2003, set by law 
for payment of VA death pension benefits.


CONCLUSION OF LAW

The requirements for VA improved death pension benefits have 
not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.21, 3.23 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Legal criteria and analysis

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse or child because of the veteran's 
nonservice-connected death if, among other things, the 
veteran had qualifying service and the surviving spouse or 
child meets the income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The rates of compensation, dependency and indemnity 
compensation for surviving spouses and children and death 
pension are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be 
given the same force and effect as if published in the 
regulations.  38 C.F.R. § 3.21.  

Under the law, the maximum annual rate of rate of improved 
death pension payable to a veteran varies according to the 
number of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.3(b)(4), 3.23.

The term surviving spouse's annual income includes the income 
of the surviving spouse and the annual income of each child 
of the veteran in the custody of the surviving spouse to the 
extent that such child's income is reasonably available to or 
for the surviving spouse, unless in the judgment of the VA to 
do so would work a hardship on the surviving spouse.  
38 C.F.R. § 3.23(d)(5).  

The maximum annual rate of improved death pension for a 
surviving spouse with one dependent was $8,322 from December 
1, 2003.  See VA Adjudication Procedures Manual M21-1, Part 
I, Appendix B.

The appellant submitted an application for improved death 
pension benefits in April 2004.  It appears to show that the 
veteran's child was receiving Social Security Administration 
benefits of $362 per month.  She also indicated that she 
received disability benefits of $200 every two weeks.  

The VA received information from the Social Security 
Administration that disclosed that the appellant received 
$362 per month in benefits from that agency, effective March 
2004.

The appellant submitted an eligibility verification report in 
July 2004.  This revealed that she and the veteran's child 
each received monthly Social Security benefits of $362.  The 
appellant also stated that she earned $605 bi-weekly.

Based on the information summarized above, it cannot be 
disputed that the appellant's income is far in excess of 
$8,322, the maximum income a beneficiary with one child may 
have while still being eligible to receive improved death 
pension benefits.  The appellant has not provided any 
information concerning unreimbursed medical expenses or the 
expenses of the veteran's final illness or burial expense (as 
she was given the opportunity to do so on the claim she 
submitted in April 2004).  The Social Security income of the 
appellant and her child alone exceed the maximum income.  
Accordingly, the appellant's income is excessive for the 
receipt of improved death pension benefits.  

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits.  


ORDER

Since the appellant's countable annual income is excessive 
for the receipt of improved death pension benefits, the 
appeal is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


